Citation Nr: 0728647	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  06-19 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
fibrosis of left leg due to fracture of left tibia and 
fibula, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for service-connected 
hypertension.





ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1980 to December 
1980, December 1981 to December 1984, and from February 1985 
to August 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in	July 2007; a 
transcript is of record. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence does not show that the 
veteran's service-connected fibrosis of left leg due to 
fracture of left tibia and fibula is characterized by pain on 
motion or restrictions in activity other than standing or 
walking for long periods.

3.  The competent medical evidence shows that on 4 out of 8 
occasions, the veteran's systolic pressure readings were 
reported to be in excess of 100; control of the veteran's 
hypertension requires a constantly changing drug regimen.
 

CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 10 percent for service-connected fibrosis of left leg due 
to fracture of left tibia and fibula have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, Diagnostic Code 5262 
(2006).  

2.  The schedular criteria for a 10 percent disability rating 
for service-connected hypertension have been approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.104, Diagnostic Code 7101 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  Prior to initial adjudication of the veteran's 
claim, in correspondence dated in May 2005, the RO advised 
the veteran of what the evidence must show to establish 
entitlement to increased ratings for his service-connected 
hypertension and fibrosis left leg due to fracture of left 
tibia/fibula.  The RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claims, including which portion of the information and 
evidence necessary to substantiate the claims was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  The RO also essentially 
requested that the veteran send any evidence in his 
possession that pertained to the claim, namely by requesting 
any additional evidence concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, an effective 
date of the award is assigned.  The RO also explained how the 
effective date is determined.  The Board finds that in 
issuing this letter, the RO has satisfied all the 
requirements of Dingess/Hartman that had not been addressed 
in the previous notice.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and VA Medical Center (VAMC) treatment 
records from the Asheville VAMC.  The RO also provided the 
veteran with QTC examinations for the purpose of determining 
the severity of the veteran's service-connected disabilities.  
Reports of these examinations, dated in June 2005, have been 
associated with the claims file.  The veteran also had the 
opportunity to present testimony before the undersigned 
Veteran's Law Judge at a videoconference hearing in July 
2007.  The veteran has not made the RO or the Board aware of 
any other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.

II.  Fibrosis of Left Leg Due to Fracture of Left Tibia and 
Fibula

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.1 
(2006).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise the lower evaluation will be assigned.  38 
C.F.R. § 4.7 (2006).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2006).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2006).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. 
§ 4.40 (2006).

Under Diagnostic Code 5262 (impairment of tibia and fibula), 
where there is malunion of the tibia and fibula, with 
moderate knee or ankle disability, a 20 percent evaluation is 
provided.  38 C.F.R. § 4.71a, Diagnostic Code 2562 (2006).  

Analysis

At his videoconference hearing, the veteran testified that 
after he fractured his left tibia and fibula in October 1985, 
he was not treated with surgery and that as a result, his 
left leg is now shorter than the right.  The veteran claimed 
that the pain associated with the fracture had increased to 
the point that he now needed to take stronger pain killers 
such as Naprosyn or Naproxen.  The veteran also testified 
that a VA doctor in Asheville told him that his heel spurs 
were related to the fracture.  The veteran testified that the 
heel spurs required him to get periodic steroid injections.

At his videoconference hearing the veteran also described the 
effect that his disability had on his daily functioning.  The 
veteran claimed that he had to change jobs from one where he 
spent a great deal of time on his feet to one that permitted 
him to sit most of the time.  The veteran also claimed that 
he was not a candidate for surgery because it had been so 
long since the initial injury and that the only treatment 
available for him was increased pain medications.  The 
veteran also claimed that he occasionally used a cane or wore 
a brace.

The competent medical evidence includes VAMC treatment 
records from the Asheville VAMC, and a QTC examination 
report, dated in June 2005.  The VAMC treatment records 
showed that between March 2005 and January 2006 he was 
treated with steroid injections for symptomatic left foot 
heel spur.  In none of the records has the treating physician 
related the heel spurs to the veteran's service-connected 
tibia/fibula disability.

In the QTC examination report, Dr. D.H. stated that the 
veteran's current symptoms included swelling, constant pain, 
and difficulty walking.  On examination, Dr. D.H. observed 
the veteran to have asymmetrical gait due to the left leg 
being shorter than the right by 2 centimeters.  Dr. D.H. also 
noted that x-rays of the left tibia and fibular showed old 
healed fracture in the distal portion of the fibula and 
distal portion of the tibia.  The x-ray also showed a 
deformity in the distal portion of the tibia according to Dr. 
D.H.  Dr. D.H.'s impression was status post healed fracture.  

The examination results were otherwise normal.  Dr. D.H. 
specifically mentioned normal range of motion of the ankle 
and knee and the absence of pain, fatigue, weakness, lack of 
endurance, or incoordination in either the ankle or the knee 
after repetitive use.  Dr. D.H. concluded that there was no 
change for the lower extremity diagnosis of fibrosis, left 
leg, due to fracture of left tibia and fibula.  Dr. D.H. 
concluded that the veteran's service-connected disability 
would affect the veteran's ability to walk for prolonged 
periods.

The Board has considered all of the medical evidence and 
contentions offered by the veteran but does not find that the 
service-connected disability results in moderate knee or 
ankle disability as required for a 20 percent rating.  The 
medical evidence shows that the veteran's service-connected 
tibia/fibula disability would affect his ability to stand or 
walk for long periods, but is otherwise non-disabling.  Most 
notable are the VA examiner's conclusions that the x-ray 
showed the fracture to be healed and that there had been no 
change in the diagnosis of the veteran's disability.  
Although the veteran claimed that he experienced pain on 
movement from his service-connected tibia/fibula disability, 
the VA examiner specifically found no evidence of such pain 
in the service-connected area.  The overall disability 
picture attributable to the tibia/fibula fracture with 
fibrosis is no more than slight.

The Board is cognizant of the veteran's regular steroid 
injections for a left heel spur, but this condition has not 
been associated with his service-connected tibia/fibula 
disability.  Thus, it may not be the basis for a higher 
rating.  

Hypertension

The veteran's service-connected hypertension is currently 
evaluated as noncompensable.  The ratings criteria for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) are found in Diagnostic Code 7101.  
Under that code, a 10 percent evaluation is assigned for 
hypertensive vascular disease with diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).

A 20 percent rating is assigned for hypertensive vascular 
disease with diastolic pressure predominantly 110 or more, 
or; systolic pressure predominantly 200 or more.  Id.  

At his videoconference hearing and in his substantive appeal 
the veteran has asserted that he is entitled to a compensable 
rating for his hypertension because he has a history of high 
blood pressure readings and requires a strict prescription 
medication regimen to control them.  At his videoconference 
hearing, he stated that VA healthcare providers had to 
constantly change his medications to control his 
hypertension.   

The competent medical evidence consists of treatment records 
from the Asheville VAMC, dated from February 2004 and January 
2006, and a QTC examination report, dated in June 2005.  
According to those records, between February 2004 and 
December 2005, the veteran's systolic pressures ranged from a 
low of 117 to a high of 166.  Diastolic pressures during the 
same period ranged from a low of 67 to a high of 118.  The 
medical evidence included the following blood pressure 
readings: 148/102, 156/102, and 150/95 in February 2004; 
145/105 on a second occasion in February 2004; 155/118 in 
March 2004; 133/85 in August 2004; 161/114, 160/113, 166/98 
in March 2005; 130/85, 136/88, 117/67 in June 2005; 123/82 in 
August 2005; and 132/83 in December 2005.  

VAMC treatment records from Asheville showed that the veteran 
had been on various medications for his hypertension 
throughout the years.  According to the QTC examination 
report, the veteran was currently taking hydrochlorothiazide, 
nifedipine, and Avapro.  Treatment records dated in February 
2004 also showed that the veteran had taken a calcium channel 
blocker and atenolol in the past.  

The Board finds that when resolving all doubt in the 
veteran's favor, the veteran's disability picture more nearly 
approximates the criteria required for the 10 percent rating.  
Of the 8 occasions where blood pressure readings were 
reported, on only one - March 2005 - was systolic pressures 
reported to be greater than 160.  There were, however, four 
occasions on which diastolic pressures were reported to be 
greater than 100.  Moreover, the VAMC treatment records 
reflect that the veteran's doctors are constantly changing 
the types and amounts of the veteran's hypertension 
medications.  

Although it is difficult to determine that the veteran has a 
history of diastolic pressures over 100 when on half of the 
occasions his pressures were below that, it is clear that 
without strict medication requirements his pressures would be 
much higher.  Based on this competent medical evidence, the 
Board finds that an increase to 10 percent is warranted.

Essentials of Evaluative Rating

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected fibrosis of left leg due 
to fracture of left tibia and fibula and hypertension cause 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Moreover, the veteran has not raised 
such an issue.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. § 
4.1 (2006).  In the instant case, to the extent that the 
veteran's service-connected fibrosis of left leg due to 
fracture of left tibia and fibula  and hypertension interfere 
with his employability, the currently assigned ratings 
adequately contemplate such interference, and there is no 
evidentiary basis in the record for higher ratings on an 
extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

1.  An increased rating for service-connected fibrosis of 
left leg due to fracture of left tibia and fibula, currently 
evaluated as 10 percent disabling, is denied.

2.  A 10 percent rating for service-connected hypertension is 
granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


